DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical section of the object hovering above the entire device (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 5 is objected to because it appears line 1 should read --the device’s--.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims must be in one sentence form only. Note the format of the claims in the patents cited.

Furthermore, regarding claim 1, the claim is lacking a preamble (indicating the statutory class of the invention) and a transitional phrase.  It appears the statutory category of the invention is apparatus.  However, without a transitional phrase, it is impossible to determine what the metes and bounds are of the claimed invention.  See MPEP § 2111.02 for discussion of claim preambles and § 2111.03 for transitional phrases.
The term “the spinning object” lacks antecedent basis.  Is this the same element as “an object”?
The term “rotate at a high rate” is unclear because “high rate” is a term of degree that is not defined by the specification, therefore it is not possible to determine what rate of speed Applicant is seeking protection for.  See MPEP § 2173.05(b)(I).

Furthermore, regarding claim 2, the claim is lacking a preamble (indicating the statutory class of the invention) and a transitional phrase.  It appears the statutory category of the invention is apparatus.  However, without a transitional phrase, it is impossible to determine what the metes and bounds are of the claimed invention.  See 
It is also unclear whether this claim is intended to be a dependent or an independent claim.  Because it does not refer back to a previous claim, Examiner is interpreting it as an independent claim.
The limitation “enables the measurement of relative resistance” is unclear because the limitation does not specify what object the measurement is being performed on or the means for performing the measurement. Therefore it is impossible to determine the metes and bounds for which Applicant is seeking protection.
The term “that vertical flow” lacks antecedent basis.

Furthermore, regarding claim 3, the claim is lacking a preamble (indicating the statutory class of the invention) and a transitional phrase.  It appears the statutory category of the invention is apparatus.  However, without a transitional phrase, it is impossible to determine what the metes and bounds are of the claimed invention.  See MPEP § 2111.02 for discussion of claim preambles and § 2111.03 for transitional phrases.
It is also unclear whether this claim is intended to be a dependent or an independent claim.  Because it does not refer back to a previous claim, Examiner is interpreting it as an independent claim.
A word such as “substantially” should be inserted preceding the phrase “perfect dynamically balanced object’s vertex” since a state of perfect balance is not possible to achieve.


Furthermore, regarding claim 4, the claim is lacking a preamble (indicating the statutory class of the invention) and a transitional phrase.  It appears the statutory category of the invention is apparatus.  However, without a transitional phrase, it is impossible to determine what the metes and bounds are of the claimed invention.  See MPEP § 2111.02 for discussion of claim preambles and § 2111.03 for transitional phrases.
It is also unclear whether this claim is intended to be a dependent or an independent claim.  Because it does not refer back to a previous claim, Examiner is interpreting it as an independent claim.
The term “the spinning object” lacks antecedent basis.  Also, since in this claim, there is no vertical swirling vortex claimed (due to lack of indication of dependent claim status), the structural cooperative relationship between the “device” and “the spinning object” is unclear.

Furthermore, regarding claim 5, the claim is lacking a preamble (indicating the statutory class of the invention) and a transitional phrase.  It appears the statutory category of the invention is apparatus.  However, without a transitional phrase, it is impossible to determine what the metes and bounds are of the claimed invention.  See MPEP § 2111.02 for discussion of claim preambles and § 2111.03 for transitional phrases.

The term “square cut” is unclear and it is not defined by the specification.  Does “square cut” refer to a production process?  A geometrical configuration? 
The term “the rotor” lacks antecedent basis.
The term “diverge rapidly” is unclear because “diverge rapidly” is a term of degree that is not defined by the specification, therefore it is not possible to determine what degree of divergence Applicant is seeking protection for.  See MPEP § 2173.05(b)(I).

Furthermore, regarding claim 6, the claim is lacking a preamble (indicating the statutory class of the invention) and a transitional phrase. Due to the pack of preamble, it is unclear what the subject matter is the claim is drawn to.  Is it drawn to gas jets? Also, without a transitional phrase, it is impossible to determine what the metes and bounds are of the claimed invention.  See MPEP § 2111.02 for discussion of claim preambles and § 2111.03 for transitional phrases.
It is also unclear whether this claim is intended to be a dependent or an independent claim.  Because it does not refer back to a previous claim, Examiner is interpreting it as an independent claim.
Also, the term “the stator pipe” lacks antecedent basis.  
It is unclear how a gas jet can be “rigidly positioned” without structural features essential to the understanding of the invention missing from the claim.

Furthermore, regarding claim 7, the claim is lacking a preamble (indicating the statutory class of the invention) and a transitional phrase.  It appears the statutory category of the invention is apparatus.  However, without a transitional phrase, it is impossible to determine what the metes and bounds are of the claimed invention.  See MPEP § 2111.02 for discussion of claim preambles and § 2111.03 for transitional phrases.
It is also unclear whether this claim is intended to be a dependent or an independent claim.  Because it does not refer back to a previous claim, Examiner is interpreting it as an independent claim.
The limitation “negates the need for a solid cone or quadratic within the stator” is unclear because the structure is defined only in terms of what is doesn’t possess, lacking any metes and bounds as to what structure elements it does possess. Courts have ruled that negative limitations can render a claim indefinite when it is clear “it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent”. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953)
The term “easily adjusted” is unclear.  The term “easily” is subjective and the specification supplies no standard for ascertaining the scope of the term.  See MPEP § 2173.05(b)(IV).
The term “wide range” is unclear.  The term “wide range” is relative and the specification supplies no standard for ascertaining the scope of the term.  See MPEP § 2173.05(b)(I).
Furthermore, regarding claim 8, the claim is lacking a preamble (indicating the statutory class of the invention) and a transitional phrase.  It appears the statutory category of the invention is apparatus.  However, without a transitional phrase, it is impossible to determine what the metes and bounds are of the claimed invention.  See MPEP § 2111.02 for discussion of claim preambles and § 2111.03 for transitional phrases.
It is also unclear whether this claim is intended to be a dependent or an independent claim.  Because it does not refer back to a previous claim, Examiner is interpreting it as an independent claim.
The terms “the projectile” and “the test object” lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Beams et al. (“The Ultracentrifuge”; Science, v. 78, pp. 338-340, 1933; “Beams”).

Regarding claim 1, Beams discloses in figures 1 and 2 a device that generates a vertical swirling vortex, which due to its rotational vector, causes an object to rotate at a high rate and enables the measurement of dynamic stability of the spinning object, unencumbered (page 338, paragraphs spanning columns 1 and 2.  Note that while no discussion of measuring the dynamic stability of the rotor is present, the claim only requires a configuration in which it hypothetically would be possible to make such a measurement).

Regarding claim 2, Beams discloses in figures 1 and 2 a device that generates a vertical swirling vortex, which due to its vertical lift vector, enables the measurement of relative resistance to that vertical flow (page 338, paragraphs spanning columns 1 and 2.  Note that while no discussion of measuring the relative resistance of the rotor is present, the claim only requires a configuration in which it hypothetically would be possible to make such a measurement).

Regarding claim 3. Beams discloses in figures 1 and 2 a device that generates a vertical swirling vortex, which due to its vertical lift vector enables a perfect dynamically balanced object's vertex to hover unencumbered essentially at or above the origin of 

Regarding claim 5, Beams discloses in figures 1 and 2 a devices whose stator is square cut at the top (see figure 1a, corners at top of stator), having no quadric mating surface within the stator. The surfaces of the rotor and stator diverge rapidly (page 338, paragraphs spanning columns 1 and 2, since the rotor hovers above the stator, there are no mating surfaces, including quadric mating surface).
  
Regarding claim 6, Beams discloses in figure 1a gas jets are rigidly positioned offset horizontally and square vertically to the centerline of the stator pipe (see air pressure arrows above and perpendicular to stator stem C).

Claim 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dietz (USPN 2,353,150).

Regarding claim 4, Dietz discloses in figure 1 a device which positions the spinning object's (K) long axis perpendicular to the ground (col. 2, lines 67-75).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863